Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) An electronic device comprising: 
a housing including a front plate, a rear plate facing an opposite direction to the front plate, and a side member surrounding a space between the front plate and the rear plate and including a conductive annular member; 
a display exposed through at least a portion of the front plate; 
a supporting member disposed in the space; 
at least one mounting member connected to the side member and detachably mounted on a portion of a human body such that the rear plate faces the portion of the human body; 
a substrate disposed in the space, the substrate including a ground plane; 
at least one wireless communication circuit disposed on the substrate; 
a first electrical path between the wireless communication circuit and a first point of the conductive annular member; 
a second electrical path between the ground plane and a second point of the conductive annular member in which a first region of the conductive annular member defined between the first point and the second point has a first length and a second region of the conductive annular member defined between the first point and the second point has a second length smaller than the first length; and 

wherein the supporting member has a first surface facing the front plate, a second surface facing the rear plate, and a side surface surrounding [[a]] the space between the first surface and the second surface, and 
wherein the display is disposed on the first surface, and the substrate is disposed on the second surface.  

11. (Canceled) 

13. (Currently Amended) The electronic device of claim 1, wherein the conductive pattern is disposed on the first surface around the side surface or through [[a]] the space of the supporting member from the substrate.  

15. (Currently Amended) The electronic device of claim [[11,]] 1, wherein the conductive pattern includes a laser direct structure, a thin film antenna, a flexible printed circuit board, or a stainless steel type pattern disposed in a nonconductive portion of the supporting member.

Examiner’s Statement of Reasons for Allowance
Claims 1-10 and 13-15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of 
a supporting member disposed in the space; a first electrical path between the wireless communication circuit and a first point of the conductive annular member; a second electrical path between the ground 
Claims 2-10 and 13-15 depend therefrom.
Na et al. (US 2017/0214422) teach some elements of the claimed invention including an electronic device comprising: 
a housing including a front plate, a rear plate facing an opposite direction to the front plate, and a side member surrounding a space between the front plate and the rear plate and including a conductive annular member; 
a display exposed through at least a portion of the front plate; 
a supporting member disposed in the space; 
at least one mounting member connected to the side member and detachably mounted on a portion of a human body such that the rear plate faces the portion of the human body; 
a substrate disposed in the space, the substrate including a ground plane; 
a first electrical path and a first point of the conductive annular member; 
a second electrical path between the ground plane and a second point of the conductive annular member in which a first region of the conductive annular member defined between the first point and 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/HASAN ISLAM/Primary Examiner, Art Unit 2845